El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El 18 de julio de 2007, el Centro de Recaudaciones de Ingresos Municipales (CRIM) presentó ante la Sala Superior de San Juan del Tribunal de Primera Instancia una demanda sobre mandamus y sentencia declaratoria contra el Estado Libre Asociado, el Hon. Juan Carlos Méndez Torres, en su capacidad oficial de Secretario del Departamento de Hacienda (Secretario de Hacienda), y el Hon. José Guillermo Dávila Matos, en su capacidad oficial de Director de la Oficina de Gerencia y Presupuesto (Director de la OGP). En su demanda, el CRIM alegó que conforme a la Ley del Centro de Recaudación de Ingresos Municipales, Ley Núm. 80 de 30 de agosto de 1991 (Ley 80), 21 L.P.R.A. see. 5801 et seq., le correspondía el pago de la Aportación para Ingreso al Fondo de Equiparación de Ingresos Municipales, partida conocida como subsidio municipal, equivalente al 2.5% de las rentas internas netas del Fondo General del Gobierno de Puerto Rico (Fondo General) para el *221año fiscal 2007-2008. Señaló que según la referida ley, el Secretario de Hacienda debía transferir al Banco Gubernamental de Fomento, no más tarde del décimo día de cada mes, una doceava parte del estimado de ingresos a recibirse en el año fiscal en cuestión, y el Banco, a su vez, le remitiría dichos fondos a los municipios no más tarde del decimoquinto día de cada mes; ello así ya que, a su juicio, el subsidio municipal es una asignación fija e ineludible.
El CRIM sostuvo que, como los ingresos estimados que le notificaron a los municipios para el año fiscal 2006-2007 ascendían a 9.09 billones, le correspondían al CRIM 227.25 millones, de los cuales sólo habían sido desembolsados 214.225 millones. Señaló que, en una carta suscrita por su Director, la Oficina de Gerencia y Presupuesto (OGP) reconoció al CRIM un crédito de 13.025 millones!1) en concepto de la deficiencia en el pago del subsidio municipal respecto al año fiscal 2006-2007. Mientras, el CRIM indicó que los ingresos estimados para el año fiscal 2007-2008 ascendieron a 8.702 billones, por lo cual procedía el pago de 217.5 millones al CRIM, o sea, $18,129,166.67 mensuales. El CRIM argüyó que, no obstante lo anterior, el Director de la OGP y el Secretario de Hacienda incumplieron con las obligaciones que le impone la Ley 80, ya que sólo desembolsaron 214.225 millones para el año fiscal 2006-2007 y 188.029 millones para el año fiscal 2007-2008, ambas cifras menores al 2.5% de los ingresos estimados para el Fondo General, no habiéndole satisfecho el crédito que le reconocieron de 13.025 millones.
Por todo lo antes expuesto, el CRIM le solicitó al foro de instancia que le ordenara al Director de la OGP que autorizara la transferencia del subsidio municipal correcto, a saber, $18,129,166.67 mensuales a partir del mes de julio del año fiscal 2007 — 2008, y le ordenara al Secretario de *222Hacienda que transfiriera inmediatamente $2,460,083.34, balance impagado a causa de la deficiencia en el pago en concepto de subsidio municipal que le fuera enviado al CRIM el 10 de julio de 2007, así como la transferencia de $18,129,166.67 en o antes del décimo día de cada mes del año fiscal 2007-2008. Por último, solicitó del tribunal que declarase que la OGP le había reconocido al CRIM un crédito de 13.025 millones —en concepto de un ajuste de las Rentas Internas Netas del Presupuesto aprobado para el año fiscal 2006-2007— y que ordenara el pago inmediato de dicha suma.
Luego de presentada la demanda, el CRIM presentó varias mociones en las que solicitó la celebración de una vista y adujo la urgencia en la adjudicación del caso. De hecho, el 24 de agosto de 2007, el CRIM solicitó la disposición sumaria del caso. A esos efectos, argumentó que la Ley 80 le imponía un deber ministerial al Secretario de Hacienda y al Director de la OGP de autorizar mensualmente el desembolso de una doceava parte del subsidio municipal correspondiente al año fiscal en cuestión, que consistía de un 2.5% de las rentas internas netas del Fondo General. Sobre el particular, adujo que no existía controversia relacionadas con las cuantías que le correspondían en concepto del subsidio municipal establecido en la Ley 80 y el incumplimiento con el pago de las mismas, a saber, el 2.5% de 9.09 billones, ascendente a 227.25 millones para el año fiscal 2006-2007, y el 2.5% de 8.702 billones, ascendente a 217.55 millones para el año fiscal 2007-2008. En consecuencia, sostuvo que procedía el pago de 13.025 millones de ajuste para el año fiscal 2006 — 2007, ya que sólo se habían desembolsado 214.225 millones, y $4,920,166.68 correspondientes al balance impagado del subsidio municipal para los meses de julio y agosto de 2007, en los cuales sólo se desembolsaron $15,669,083.33 cada mes, cantidad inferior a la doceava parte del subsidio municipal de 217.55 millones para el año fiscal 2007-2008.
*223Durante la vista celebrada el 27 de agosto de 2007, las partes acordaron que la cuestión a resolverse era de estricto derecho, por lo cual, sometieron una estipulación de hechos. Ello no obstante, el 31 de agosto de 2007, el Secretario de Hacienda, el Director de la OGP y el Estado Libre Asociado (ELA), por conducto del Departamento de Justicia, se opusieron a la solicitud de sentencia sumaria del CRIM y, a su vez, solicitaron la desestimación del pleito. Plantearon, en primer lugar, que el CRIM carecía de legitimación activa para presentar la demanda en cuestión porque, por tratarse de un asunto político, cualquier reclamación sobre las cuantías asignadas para los años fiscales 2006-2007 y 2007-2008 se debía plantear ante la Asamblea Legislativa y no ante el foro judicial. Sostuvieron que, de intervenir en el caso, el foro judicial estaría interfiriendo indebidamente con la Rama Ejecutiva y la Rama Legislativa, en violación al principio de separación de poderes. A su vez, adujeron la improcedencia del recurso de mandamus bajo el fundamento de que las facultades de aprobar leyes o resoluciones conjuntas, hacer cumplir las leyes, asignar fondos del presupuesto general y administrar dichos fondos, no estaban sujetas a la revisión judicial. Por último, alegaron que mediante la Resolución Conjunta 158 de 10 de julio de 2006, la Asamblea Legislativa le asignó al CRIM $214,225,000 en concepto del subsidio municipal para el año fiscal 2006-2007, y en la Resolución Conjunta 87 de 30 de junio de 2007, le asignó al CRIM $188,029,000 en concepto del subsidio municipal para el año fiscal 2007-2008. Sostuvieron que las referidas resoluciones conjuntas, las cuales tienen fuerza de ley, tuvieron el efecto de modificar la Ley 80 en lo relativo al subsidio municipal correspondiente a los años fiscales 2006-2007 y 2007-2008.
El CRIM se opuso a la desestimación del pleito. Alegó que tenía legitimación activa ante la existencia de un daño claro, real e inmediato a raíz del incumplimiento con la *224Ley 80. A su vez, argüyó que una resolución conjunta no puede derogar una ley, y aun si así fuese, la derogación no puede ser tácita, y que las resoluciones conjuntas en cuestión en momento alguno consignaron expresamente la derogación o modificación de la Ley 80.
El 21 de septiembre de 2007, el Tribunal de Primera Instancia emitió una sentencia en la que declaró “sin lugar” la demanda presentada por el CRIM. Aun cuando resolvió que el CRIM tenía legitimación activa para presentarla, concluyó que no existía un deber ministerial del Director de la OGP y del Secretario de Hacienda, al amparo de la Ley 80, por motivo de las Resoluciones Conjuntas 158 y 87, las cuales dejaron “en suspenso” la aplicación de la Ley 80 durante los años fiscales 2006-2007 y 2007-2008. Por eso, el foro recurrido sostuvo que “la Asamblea Legislativa tiene la facultad de suspender el efecto de una disposición legal, en este caso referente a la asignación presupuestaria, cuando en el ejercicio de sus prerrogativas lo entienda necesario para el buen funcionamiento gubernamental de acuerdo a la realidad fiscal del país”. Apéndice de la Solicitud de certificación, pág. 248.
Por otra parte, el tribunal primario indicó que a pesar de que el Director de la OGP le envió una carta al CRIM en la cual reconoció una deuda de $13.025 millones, en concepto de la diferencia entre el subsidio municipal que se le pagó y la cantidad que le correspondía al amparo de la Ley 80, ello constituyó un error administrativo que no podía crear derechos. Así, era improcedente el desembolso de dichos fondos cuando no existía una asignación válida de los mismos.
Inconforme con tal determinación, el CRIM acudió al Tribunal de Apelaciones. No obstante, el 16 de octubre de 2007 presentó una solicitud de certificación ante este Tribunal para solicitar que atendiéramos el caso de epígrafe, pretiriendo el cauce procesal ordinario. En su solicitud plantea que erró el foro de instancia al concluir que las *225Resoluciones Conjuntas 158 y 87 tuvieron el efecto de suspender tácitamente las disposiciones de la Ley 80 sobre el subsidio municipal. Todas las partes se allanaron a la solicitud de certificación, por lo cual expedimos el recurso y, con el beneficio de la comparecencia de las partes, procedemos a resolver.
I
A. Es norma reiterada que los tribunales debemos ser guardianes celosos de nuestra jurisdicción. Sánchez et al. v. Srio. de Justicia et al., 157 D.RR. 360 (2002). Sobre ello, hemos expresado que “[l]a jurisdicción, fuente principal de la autoridad de los tribunales para interpretar y hacer cumplir las leyes en nuestro sistema de gobierno, se halla gobernada por la aplicación de las diversas doctrinas que dan vida al principio de justiciabilidad ...”. íd., pág. 370.
La legitimación activa es un instrumento de autolimitación judicial que tiene su génesis en la doctrina de la justiciabilidad de las controversias. Su función principal es asegurar que sólo se atiendan aquellos casos que presentan un caso o controversia que le permita al tribunal resolver controversias entre partes opuestas y concederles a éstas un remedio apropiado. Romero Barceló v. E.L.A., 169 D.P.R. 460 (2006). El promovente de la acción posee legitimación activa cuando, “con toda probabilidad, habrá de proseguir su causa de acción vigorosamente y habrá de traer a la atención del tribunal las cuestiones en controversia”. Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 413 (1982). Véanse: Sánchez et al. v. Srio. de Justicia et al., ante; Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559 (1989).
Una parte posee legitimación activa cuando demuestra: (1) que ha sufrido un daño claro y palpable; (2) que el daño es real, inmediato y preciso, y no abstracto o *226hipotético; (3) que existe conexión entre el daño sufrido y la causa de acción ejercitada, y (4) que la causa de acción surge bajo el palio de la Constitución o de una ley. Romero Barceló v. E.L.A., ante; Acevedo Vilá v. Aponte Hernández, 168 D.P.R. 443 (2006); Acevedo Vilá v. Meléndez, 164 D.P.R. 875 (2005); Sánchez et al. v. Srio. de Justicia et al., ante; Col. Peritos Elec. v. A.E.E., 150 D.P.R. 327 (2000); Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992); Hernández Agosto v. Romero Barceló, ante; P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995).
Por el contrario, un caso no es justiciable cuando plantea una cuestión política, cuando una de las partes no tiene capacidad jurídica para promover el pleito, si después de comenzado el pleito, hechos posteriores lo convierten en académico, y si las partes buscan obtener una opinión consultiva o se promueve un pleito que no está maduro. Cordova y otros v. Cámara Representantes, 171 D.P.R. 789 (2007); Noriega v. Hernández Colón, 135 D.P.R. 406 (1994). Si bien en ocasiones previas hemos interpretado los requisitos sobre legitimación activa flexible y liberalmente, tal discreción no es ilimitada. Col. Opticos de P.R. v. Vani Visual Center, ante; Pacheco Fraticelli v. Cintrón Antonsanti, 122 D.P.R. 229 (1988); Solis v. Municipio de Caguas, 120 D.P.R. 53 (1987). Ello porque los tribunales sólo podemos decidir controversias dentro de un contexto adversativo que sea susceptible de ser resuelto judicialmente y siempre teniendo como norte que nuestro sistema de separación de poderes limita nuestra intervención en aquellas materias que son del criterio exclusivo de las otras ramas de gobierno. Acevedo Vilá v. Meléndez, ante; Sánchez et al. v. Srio. de Justicia et al., ante; Noriega v. Hernández Colón, ante; Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980).
De ordinario, las controversias que tratan sobre asuntos que se le han delegado a otras ramas de gobierno se consideran de índole político y, por lo tanto, constituyen *227una cuestión política que no es susceptible de ser resuelta judicialmente. Córdova y otros v. Cámara Representantes, ante. Dicho de otro modo, una cuestión política es aquella que plantea asuntos que deben ser resueltos por las otras ramas de gobierno. Sin embargo, ello no implica que todo asunto político sea una cuestión política. En Santa Aponte v. Srio. del Senado, 105 D.P.R. 750, 759 (1977), atendiendo la normativa establecida en Baker v. Carr, 369 U.S. 186 (1962),(2) resolvimos que aun cuando la Asamblea Legislativa y el Poder Ejecutivo tienen poderes y facultades exclusivas a cada rama, la “definición de sus contornos y la determinación de su ejercicio son asuntos cuidadosamente reservados a los tribunales”. Son los tribunales los intérpretes finales de las leyes y la Constitución, incluso de las actuaciones de las otras Ramas del Gobierno. Ello es necesario, ya que una rama de gobierno no puede convertirse en juez de sus propias actuaciones. Así se vela el cumplimiento con el sistema de pesos y contrapesos. Acevedo Vilá v. Meléndez, ante; Santa Aponte v. Srio. del Senado, ante; Silva v. Hernández Agosto, 118 D.P.R. 45 (1986); Noriega v. Hernández Colón, ante; RED. v. Gobernador I, ante.
B. La Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003 nos confiere jurisdicción original para considerar en primera instancia los recursos de mandamus. Art. 3.002 de la Ley Núm. 201 de 22 de agosto de 2003 (4 L.P.R.A. sec. 24s). Véase, además, Arts. 649 y 650 del Código de Enjuiciamiento Civil, 32 L.P.R.A. sees. 3421-3422. El mandamus es un recurso extraordinario y, por lo tanto, discrecional y altamente privilegiado, *228mediante el cual se le ordena a una persona o entidad cumplir con el acto que en dicho auto se exprese y que esté dentro de sus atribuciones o deberes. Art. 649 del Código de Enjuiciamiento Civil, ante. Sólo procede cuando sea el único remedio disponible en ley para la parte que lo solicita. Art. 651 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 3423. Sobre el particular, hemos expresado que procede “ordenar el cumplimiento de un deber ministerial, que no ad-mite discreción en su ejercicio, cuando no hay otro mecanismo en ley para conseguir ese remedio”. Acevedo Vilá v. Aponte Hernández, ante, págs. 454-455, citando a Báez Galib y otros v. C.E.E. II, 152 D.P.R. 382 (2000). Véase Córdova y otros v. Cámara Representantes, ante.
Al determinar si se debe expedir un auto de mandamus, debe tomarse en cuenta el posible impacto que éste pueda tener sobre los intereses públicos en cuestión y el potencial de confusión o perjuicios de los derechos de terceros, a la vez que se evita una intromisión indebida en los procedimientos del Poder Ejecutivo. Noriega v. Hernández Colón, ante. Hemos destacado que “el posible impacto público que tendrá la expedición del mandamus será proporcional a la importancia del deber ministerial que se alega ha sido incumplido y que se pretende vindicar mediante el mandamus”. Báez Galib y otros v. C.E.E. II, ante, pág. 392. Es decir, su procedencia depende del carácter del acto que se pretende compeler mediante el recurso. Córdova y otros v. Cámara Representantes, ante; Acevedo Vilá v. Aponte Hernández, ante.
C. Nuestra Constitución establece que “[c]ualquier proyecto de ley que sea aprobado por una mayoría del número total de los miembros que componen cada cámara se someterá al Gobernador y se convertirá en ley si éste lo firma o si no lo devuelve con sus objeciones a la cámara de origen dentro de diez días ... contados a partir de la fecha en que lo hubiese recibido”. Art. Ill, Sec. 19, Const. E.L.A., L.P.R.A. Tomo 1, ed. 1999, pág. 381. Si el Gobema*229dor objeta la aprobación de un proyecto de ley, dicho proyecto sólo se convertirá en ley si es aprobado por dos terceras partes del número total de los miembros que componen cada Cámara. Id.
A su vez, la Sec. 18 del Art. Ill de la Constitución, L.P.R.A., Tomo 1, dispone que se determinarán por ley los asuntos que puedan ser objeto de consideración mediante resolución conjunta, pero toda resolución conjunta seguirá el mismo trámite que el de un proyecto de ley. La Ley sobre la Aprobación, Promulgación y Distribución de Leyes y Otros Documentos, Ley Núm. 2 de 4 de marzo de 1953 (Ley 2), 2 L.P.R.A. see. 181 et seq., reglamenta estatutariamente lo relativo a la aprobación de las leyes y, particularmente, las resoluciones conjuntas. Por eso establece que “[t]oda legislación que haya de perder su fuerza al realizarse la obra, o cumplirse la finalidad que persigue, será objeto de consideración por la Asamblea Legislativa mediante resolución conjunta y no formará parte de los estatutos permanentes de Puerto Rico”. Sec. 1 de la Ley Núm. 2, ante, 2 L.P.R.A. see. 200. De modo que una resolución conjunta tiene una duración limitada. La See. 3 aclara que “[n]inguna medida será inválida porque se haya aprobado indebidamente como resolución conjunta, debiendo haberlo sido como ley, o porque se haya aprobado como ley, debiendo haberlo sido como resolución conjunta”. 2 L.P.R.A. see. 201.
D. El CRIM es “una entidad municipal, independiente y separada de cualquier otra agencia o instrumentalizad del Gobierno ...”. Art. 3 de la Ley 80 (21 L.P.R.A. see. 5802). Su propósito y responsabilidad primaria es recaudar, recibir y distribuir los fondos públicos provenientes de las diversas fuentes señaladas en su ley habilitadora.
Mediante el Art. 15 de la referida Ley 80 (21 L.P.R.A. see. 5814) se creó el Fondo de Equiparación para *230los Municipios con el propósito de mantener separados los fondos transferidos a los municipios de los demás fondos del Gobierno. Entre las partidas que reciben los municipios al amparo de la Ley 80 se encuentra el subsidio municipal, cuantía que se computa a base de las rentas internas netas del Fondo General.(3)
Sobre el particular, el Art. 16(c) de la Ley 80 (21 L.P.R.A. sec. 5815(c)), dispone que para el año fiscal 2001-2002 y para años fiscales subsiguientes, se transferirá a los municipios dos y cinco décimas por ciento de las rentas internas netas del Fondo General. Una vez se determina la cuantía correspondiente al dos y cinco décimas por ciento de las rentas internas netas del Fondo General del año fiscal en cuestión, “el Secretario (de Hacienda) transferirá al Banco Gubernamental de Fomento, no más tarde del décimo día de cada mes, una doceava (1/12) parte del estimado de los ingresos a recibirse en el año fiscal de que se trate Art. 18 de la Ley 80 (21 L.P.R.A. see. 5817). A su vez, no más tarde del decimoquinto día del mes, el Banco Gubernamental de Fomento remesará tales fondos a cada municipio. Id.
II
En su solicitud de certificación, el CRIM plantea que erró el tribunal de instancia al resolver que la Resolución Conjunta 158 y la Resolución Conjunta 87 suspendieron el efecto de la Ley 80 durante los años fiscales 2006-2007 y 2007 — 2008. A su juicio, tal alegada suspensión en realidad constituye una derogación tácita de una asignación autorrenovable establecida por ley, privando al CRIM permanentemente de todos los fondos correspondientes al subsi*231dio municipal, ya que en momento alguno se ha indicado que el pago de las cuantías adeudadas será satisfecho en una fecha posterior. Sostiene que una resolución conjunta no puede enmendar o derogar una ley de forma tácita ni dejar sin efecto una asignación autorrenovable, y en su lugar, fijar una cantidad totalmente arbitraria.
Por su parte, los demandados alegan que la acción presentada por el CRIM no es justiciable porque la controversia planteada es una cuestión política. A su juicio, todas las funciones relacionadas al presupuesto, así como los desembolsos del presupuesto, son competencia exclusiva de las otras Ramas del Gobierno y no son susceptibles de adjudicación en el foro judicial. Sostienen que de intervenir el foro judicial en el presente caso, se provocaría un desbalance en el presupuesto, ya que requeriría la asignación de fondos adicionales que no fueron considerados; además, ello alegadamente constituiría una violación al principio de separación de poderes.
Los demandados también arguyen que la Resolución Conjunta 158 y la Resolución Conjunta 87 tuvieron el efecto de “suspender” temporalmente, no de derogar tácitamente, la aplicación de la Ley 80. Por lo cual, alegan que no cabe hablar de un deber ministerial del Secretario de Hacienda y el Director de la OGP, e, igualmente, resulta improcedente el recurso de mandamus. Argumentan que las referidas resoluciones tienen los mismos efectos que una ley y que, por ser posteriores a la Ley 80 e incompatibles con lo allí establecido, tienen primacía. Adicional a ello, señalan que nuestra Constitución no proscribe la suspensión temporera de una ley.
De entrada, es menester señalar que, contrario a lo planteado por los demandados, el CRIM posee legitimación activa para entablar la acción de epígrafe. Además de ser el organismo responsable del manejo de los fondos municipales, actualmente sufre un daño claro, real y palpable; a saber, no ha recibido los fondos que le corresponden en *232virtud de la Ley 80. Ello tiene serias consecuencias para la administración y el funcionamiento adecuado de todos los municipios. Adviértase, además, que según señalamos anteriormente, no todo asunto político es una cuestión política.
Nuestra intervención en el presente recurso no viola el principio de separación de poderes ni se trata aquí de una cuestión política, sino de la interpretación y armonización de una ley con unas resoluciones conjuntas, o sea, una cuestión de derecho, facultad que le compete exclusivamente a la Rama Judicial. Conforme ya destacamos, reiteradamente hemos resuelto que los tribunales son los intérpretes finales de las leyes y de nuestra Constitución.
De otra parte, el mandamus es el recurso apropiado cuando un funcionario público incumple un deber ministerial, es decir, con una obligación que le fue impuesta por ley. Ante el incumplimiento de parte de los demandados, el CRIM no tenía remedios alternos para solicitar el cumplimiento con lo dispuesto en la Ley 80. El planteamiento de los demandados relacionado a que el CRIM debió acudir ante la Asamblea Legislativa es totalmente improcedente e irrazonable. Cuando se trata del cumplimiento de un deber impuesto por ley, los tribunales tienen la facultad para intervenir e interpretar el derecho aplicable.
Ciertamente, si bien la See. 3 de la antes citada Ley 2 dispone que una resolución conjunta o una ley no pierde su validez por haber sido aprobada mediante el mecanismo incorrecto, aquí no se trata de invalidar una resolución conjunta que debió ser ley. Tampoco se trata de si una resolución conjunta debe ser aprobada mediante el mismo proceso que una ley y si tiene la misma validez. No cabe duda de que las resoluciones conjuntas son mecanismos esenciales para una función legislativa adecuada y eficaz. Particularmente, han sido utilizadas comúnmente en lo relativo a los presupuestos. Sin embargo, el caso de marras presenta una situación diferente, a saber, el efecto de una resolución conjunta sobre una ley que establece una asignación fija y autorrenovable.
*233Esto es, el presente caso versa sobre unas resoluciones conjuntas mediante las cuales se intentó modificar tácitamente las disposiciones claras y vigentes de la Ley 80 sobre la asignación de fondos para el subsidio municipal. Del texto de la referida ley surge palmariamente que el subsidio municipal es una asignación de 2.5%, fija y autorrenovable. En nuestro ordenamiento, la Rama Judicial y la Universidad de Puerto Rico también gozan de asignaciones fijas y autorrenovables. Ello le garantiza a dichas entidades urna porción de los ingresos del Fondo General, sin la necesidad de justificar anualmente los fondos que necesitan para su fimcionamiento adecuado. Véanse: Ley Núm. 286 de 20 de diciembre de 2002 (23 L.P.R.A. see. 104); Ley Núm. 2 de 20 de enero de 1966, según enmendada, 18 L.P.R.A. see. 621 et seq.
Adviértase que las partes estipularon ciertos hechos que no están en controversia, los cuales exponemos a continuación. En primer término, acordaron que el estimado de rentas internas netas del presupuesto aprobado para el año fiscal 2006-2007 era de 9.09 billones y que el 2.5% de tal cantidad era 227.25 millones, de lo cual sólo se le asignó al CRIM $214,225,000 mediante la Resolución Conjunta 158. De otra parte, estipularon que el estimado de rentas internas netas del presupuesto aprobado para el año fiscal 2007-2008 era de 8.702 billones y que el 2.5% de tal cantidad era 217.5 millones, de lo cual sólo se le asignó al CRIM 188,029 millones mediante la Resolución Con-junta 87. Para julio y agosto de 2007, el Departamento de Hacienda desembolsó al Banco Gubernamental de Fomento un total de $31,338,167 en concepto del subsidio municipal, es decir, desembolsó mensualmente V12 parte de 188,029 millones, lo cual equivale a $15,669,083.33 mensuales. Sin embargo, ambas partes reconocieron que V12 parte de 217.5 millones, el estimado de rentas internas netas del presupuesto aprobado para el año fiscal 2007-2008, equivale a $18,129,166.67.
*234Los demandados sostienen, repetimos, que a pesar de todo lo antes expuesto, no cabe hablar de un incumplimiento con la Ley 80, ya que las resoluciones conjuntas tuvieron el efecto de suspender su efectividad durante los años fiscales 2006-2007 y 2007-2008. No les asiste la razón.
Distinto a lo alegado por los demandados, de las resoluciones conjuntas en cuestión no surge indicio alguno de la alegada intención de los legisladores de “suspender” o modificar lo dispuesto en la Ley 80. Incluso, del texto de ambas resoluciones conjuntas surge una intención contraria a lo que ahora alegan los demandados, ya que en éstas, al señalar la procedencia de las cuantías que se le concederían al CRIM, la Asamblea Legislativa expuso que eran “[p]ara cumplir con la Aportación al Fondo de Equiparación, Ley Núm. 80 de 30 de agosto de 1991, según enmendada”. Apéndice de la Solicitud de certificación, pág. 162. Dicho de otro modo, reconocieron expresamente la vigencia, validez y obligatoriedad de la Ley 80.
Los demandados admiten que el 30 de agosto de 2006 el Director de la OGP le remitió una carta al Director Ejecutivo del CRIM en la cual le informó que, de acuerdo con la Ley 80, el CRIM tenía un crédito a su favor de $14,171,000, en concepto del subsidio municipal. En la referida carta, el Director Ejecutivo de la OGP le informó al Director Ejecutivo del CRIM lo siguiente:
Como es de su conocimiento, durante el mes de junio de 2006 la Asamblea Legislativa aprobó la Resolución Conjunta de la Cámara Núm. 1408, la cual se convirtió en la Resolución Conjunta Núm. 158 de 10 de julio de 2006. Específicamente, en el inciso B 5(i) la Asamblea Legislativa reafirmó la vigencia de la Ley Número 80 de 30 de agosto de 1991, según enmendada, mejor conocida como: “Ley del Centro de Recaudación de Ingresos Municipales”.
De acuerdo con lo establecido en la Ley Núm. 80, supra, la cantidad que debió incluirse en la Resolución Conjunta era doscientos treinta millones seiscientos cuarenta y nueve mil dólares ($230,649,000), y no doscientos catorce millones doscientos veinticinco mil dólares ($214,225,000).
*235A tales efectos, la Oficina de Gerencia y Presupuesto reconoce que a tenor con lo dispuesto en la Ley Núm. 80, supra, usted tiene un crédito a su favor por catorce millones ciento setenta y un mil dólares ($14,171,000) que será sufragado al Centro de Recaudaciones de Ingresos Municipales cuando los ingresos del Estado así lo permitan. Cordialmente,
(Fdo.) José Guillermo Dávila Matos[,] Director
(Énfasis suplido.) Apéndice de la Solicitud de certificación, pág. 60.
Ante tal lenguaje no cabe hablar de un error administrativo ni de supuestas enmiendas a la Ley 80. Esto es, en la susodicha carta, enviada antes de la presentación de la demanda que motiva el presente recurso, la OGP expresamente reconoció la validez de la Ley 80 así como la existencia de un crédito de 14,171 millones a favor del CRIM.
De lo anterior claramente se infiere que la OGP reconoció que la Resolución Conjunta 158 tenía un efecto transitorio y que, una vez los fondos estuvieran disponibles, serían transferidos al CRIM. De igual forma, la Resolución Conjunta 87 también tiene un efecto transitorio, en tanto allí se reconoce la validez de la Ley 80, pero los fondos desembolsados son menores a los que asigna la referida ley. Como consecuencia, el Departamento de Hacienda y la OGP todavía le adeudan al CRIM la diferencia entre las cuantías pagadas en concepto del subsidio municipal para los años fiscales 2006-2007 y 2007-2008, y la cantidad que le correspondía según la Ley 80, o sea, el 2.5% del total de las rentas internas netas del Fondo General para los años fiscales en cuestión.(4)
En fin, la asignación autorrenovable de 2.5% del total de las rentas internas netas del Fondo General que establece la Ley 80 se debió incluir correctamente al fijarse el presu*236puesto general. Es un porcentaje fijo que ha sido avalado por la Rama Legislativa y la Rama Ejecutiva desde que fue instaurado en nuestro ordenamiento jurídico. No podemos excusar su incumplimiento bajo el pretexto de que así hacerlo crearía un desbalance en el presupuesto. La ley es clara y debió ser cumplida fielmente desde un principio.
En mérito de lo antes expuesto, procede decretar la revocación de la sentencia recurrida.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Hernández Denton emitió una opinión de conformidad.
Opinión de conformidad emitida por el
Juez Presidente Señor Hernández Denton.
Estamos conformes, en términos generales, con la Opinión del Tribunal y la determinación de revocar la sentencia apelada. Sin duda alguna, la Asamblea Legislativa y la Rama Ejecutiva no pueden asignar, mediante una resolución conjunta de presupuesto, una cantidad totalmente arbitraria y en contravención a las garantías de autonomía operacional que provee la tasa fija y autorrenovable establecida por ley a favor de ciertas entidades públicas. Debido a las ramificaciones positivas que tiene el desenlace de este caso en nuestro ordenamiento constitucional, deseamos reflexionar sobre el curso de acción seguido por la mayoría.
La controversia ante nuestra consideración es de estricto derecho. En esencia, ésta consistió en determinar si las Resoluciones Conjuntas 158 y 87 —correspondientes a los presupuestos gubernamentales de los años fiscales 2006-2007 y 2007-2008— tuvieron el efecto de suspender o derogar temporera y tácitamente la fórmula establecida *237por la Ley Núm. 80 de 30 de agosto de 1991 (21 L.P.R.A. see. 5801 et seq.), con relación al subsidio municipal que maneja el Centro de Recaudación de Ingresos Municipales (CRIM).
Ante la realidad fáctica de que las mencionadas resoluciones conjuntas le asignaron al CRIM una cantidad significativamente menor a la correspondiente por concepto del subsidio municipal conforme a la fórmula impuesta por la Ley Núm. 80, supra, el Procurador General alega que el CRIM carece de legitimación activa para presentar la demanda de autos. A su juicio, la mencionada controversia trata de una cuestión política que sólo puede ser dilucidada ante la Asamblea Legislativa y no ante el foro judicial. A su vez, sostiene que si la Rama Judicial interviene en el caso, estaría interfiriendo indebidamente con las Ramas Ejecutiva y Legislativa, en violación a la doctrina de separación de poderes. Nada más lejos de la verdad.
La Constitución del Estado Libre Asociado de Puerto Rico dispone que “[s]e determinará por ley los asuntos que puedan ser objeto de consideración mediante resolución con-junta, pero toda resolución conjunta seguirá el mismo trámite de un proyecto de ley”. Art. 3, Sec. 18, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 381. Las diferencias prácticas entre una resolución conjunta y un proyecto de ley fueron objeto de un intenso debate de teoría constitucional y procedimiento legislativo en la Convención Constituyente. Véase 2 Diario de Sesiones de la Convención Constituyente 856-863 (1951).
En esa ocasión, el delegado Antonio Reyes Delgado ex-presó su preocupación en cuanto a que la referida disposición constitucional se pudiera interpretar para sugerir que la Asamblea Legislativa tiene la facultad de enmendar o modificar una ley o un código por virtud de una resolución conjunta, cuando la jurisprudencia interpretativa de la Ley Jones claramente establecía que tal acción legislativa no era posible. Valiente & Co. v. Sancho Bonet, Tes., 50 D.P.R. 586 (1936). Por eso presentó una enmienda para calificar que *238sólo los asuntos especiales pudieran ser objeto de consideración mediante resolución conjunta. Diario de Sesiones, supra, pág. 857.
Dicha enmienda fue derrotada ante la oposición de los delegados Luis Negrón López y Celestino Iriarte, pues éstos expresaron que tal calificación no era necesaria porque el mismo precepto constitucional limitaba el mecanismo de la resolución conjunta a “los asuntos que se incluyan en la ley que apruebe la Asamblea Legislativa ... para dar cumplimiento a esta disposición constitucional, [los cuales] tendrán que ser asuntos especiales ...”. Diario de Sesiones, supra, pág. 860. Es decir, el consenso imperante en la Convención Constituyente fue que la resolución conjunta se podría utilizar como un mecanismo para legislar asuntos especiales y transitorios, “sin otras consecuencias ulteriores”. Id., pág. 862. Sin embargo, en ningún momento se sugirió que la resolución conjunta se puede utilizar para modificar, suspender o dejar sin efecto —aunque sea transitoriamente— una ley que forma parte de los estatutos permanentes del ordenamiento jurídico puertorriqueño.
En cumplimiento con el mandato constitucional antes mencionado, la Asamblea Legislativa aprobó la Ley sobre la Aprobación, Promulgación y Distribución de Leyes y Otros Documentos, Ley Núm. 2 de 4 de marzo de 1953, la cual definió la resolución conjunta como “[t]oda legislación que haya de perder su fuerza al realizarse la obra, o cumplirse la finalidad que persigue ... y no formará parte de los estatutos permanentes de Puerto Rico”. 2 L.P.R.A. see. 200. A su vez, dicha ley dispone que se excluyen de dicha definición de resolución conjunta “aquellos casos en que la materia que deba considerarse como resolución conjunta sea parte necesaria, aunque incidental, de una materia principal que deba considerarse mediante proyecto de ley”, íd. Por otro lado, el referido estatuto dispone que “[nfinguna medida legislativa será inválida porque se haya *239aprobado indebidamente como resolución conjunta, debiendo haberlo sido como ley, o porque se haya aprobado como ley, debiendo haberlo sido como resolución conjunta”. 2 L.P.R.A. see. 201.
No obstante lo anterior, y como bien señala la Opinión del Tribunal, la controversia ante nos no trata sobre la validez de una resolución conjunta que debió ser ley, sino sobre el efecto de una resolución conjunta contraria al mandato de una ley que requiere una asignación fija y autorrenovable con el fin de proteger la independencia operational de la entidad pública en cuestión. Por lo tanto, so-mos del criterio que las resoluciones conjuntas en controversia constituyeron un intento por parte de las ramas políticas de modificar las disposiciones claras y precisas de la Ley Núm. 80, supra, que regulan la asignación de fondos con relación al subsidio municipal que administra el CRIM. Dicha ley establece que tal asignación es contingente a una tasa fija y autorrenovable de 2.5% de las rentas internas netas del Fondo General del gobierno en el año fiscal correspondiente, por lo que cualquier asignación menor para tales propósitos en una resolución conjunta de presupuesto adolece de nulidad por ser contraria al referido estatuto. 21 L.P.R.A. see. 5815.
Más aún, las propias resoluciones conjuntas en controversia reconocieron la validez y obligatoriedad de la tasa fija y autorrenovable con relación al subsidio municipal, pues las partidas asignadas al CRIM se justificaron expresamente “para cumplir con la Aportación al Fondo de Equiparación, Ley Núm. 80 ...”. Apéndice de la Solicitud de certificación, pág. 162. Es por ello que nuestra intervención en el presente caso no constituye una mera revisión judicial de la facultad de aprobar leyes o resoluciones conjuntas, ni la de asignar fondos del presupuesto general o administrar dichos fondos. Todo lo contrario, pues la controversia ante nos evidentemente se refiere, como acertadamente indica la Opinión del Tribunal, al cumplimiento del Poder Ejecu*240tivo y Legislativo con un deber impuesto por ley, ya que la Ley 80 no ha sido derogada ni enmendada por ninguna ley posterior. Ante la situación fáctica de que los fondos asignados y desembolsados fueron menores a los que asigna la tasa fija y autorrenovable impuesta por el referido estatuto, el Departamento de Hacienda y la Oficina de Gerencia y Presupuesto todavía le adeudan al CRIM las cantidades estipuladas para los años fiscales 2006-2007 y 2007-2008.(1)
Por último, conviene mencionar que el Art. 3 de la Ley Núm. 80, supra, enfatiza que el CRIM es “una entidad municipal, independiente y separada de cualquier otra agencia o instrumentalidad del Gobierno ...”. (Enfasis suplido.) 21 L.P.R.A. see. 5802. Cónsono con ello, las asignaciones fijas y autorrenovables establecidas por ley para el CRIM, así como las fórmulas presupuestarias establecidas por ley para la Universidad de Puerto Rico y la Rama Judicial, le proveen automáticamente a dichas entidades una porción de los ingresos del Fondo General sin sujeción al vaivén electoral y partidista del momento. La integridad de estas asignaciones garantiza la autonomía operacional de las instrumentalidades públicas concernidas, pues no se requiere que éstas justifiquen anualmente ante la Asamblea Legislativa los fondos particulares que necesitan para su funcionamiento adecuado. Véanse: Ley Núm. 80, supra; Ley Núm. 286 de 20 de diciembre de 2002 (23 L.P.R.A. see. 104); Ley Núm. 2 de 20 de enero de 1966 (18 L.P.R.A. see. 621). Es por ello que cualquier intento —por medio de una *241resolución conjunta— de reducir, suspender o derogar la cuantía proporcional establecida por ley para estas entidades públicas independientes constituye una acción nula y ultra vires que contraviene el estado de derecho vigente.
Por todo lo antes expuesto, no cabe duda de que las ramas políticas deben cumplir con el claro mandato de la ley, asignando las partidas por concepto del subsidio municipal en conformidad con la tasa fija y autorrenovable que establece la Ley Núm. 80, supra. Por ende, estamos conformes con la Opinión del Tribunal.

(1) De la Carta de 30 de agosto de 2006 surge que la Oficina de Gerencia y Presupuesto le reconoció un crédito de $14,171,000 ya que, según expresó, la cantidad que le correspondía al Centro de Recaudaciones de Ingresos Municipales (CRIM) para el año fiscal 2006-2007 era $230,649,000.


(2) El Tribunal Supremo de Estados Unidos resolvió que una controversia plan-tea una cuestión política cuando el asunto en controversia se ha delegado expresamente a otra Rama del Gobierno, hay una ausencia de normas judiciales sobre el asunto, resulta imposible adjudicar la controversia sin hacer una determinación de política pública que no le corresponde a los tribunales, requiere adherirse a una decisión política previa o cuando se genera un potencial de confusión debido a determinaciones conflictivas entre varios departamentos del Gobierno en torno al mismo asunto. Véanse: Silva v. Hernández Agosto, 118 D.P.R. 45 (1986); Noriega v. Hernández Colón, 135 D.P.R. 406 (1994).


(3) El Art. 2(n) de la Ley Núm. 80 de 30 de agosto de 1991 (21 L.P.R.A. see. 5801(n)), define rentas internas netas como “el total de las rentas del Fondo General resultante luego de deducir los ingresos provenientes de fuentes externas, los ingresos no recurrentes y los ingresos con que se nutren las cuentas y fondos especiales”.


(4) En su demanda, en lo relativo al año fiscal 2007-2008, el CRIM sólo solicitó el pago de las deficiencias para el mes de julio, ya que la fecha de la presentación de la demanda fue el 18 de julio de 2007. Sin embargo, actualmente se le adeuda el pago de la deficiencia en el pago del subsidio municipal de los meses posteriores a julio de 2007 hasta elpresente.


(1) En atención a que los tribunales son los intérpretes finales de las leyes, la Constitución y de las actuaciones de las otras ramas, la controversia ante nos sobre la validez de una resolución conjunta que contradice el texto de una ley es claramente justiciable. Nuestra intervención en el presente caso es fundamental, pues una rama de gobierno no puede convertirse en juez de sus propias actuaciones cuando éstas contravienen el sistema de pesos y contrapesos que delinea la Constitución. La Constitución le confiere determinadas facultades al Poder Legislativo y Ejecutivo, pero la definición de sus contornos y la determinación de la validez de su ejercicio son asuntos reservados a los tribunales. Véanse: Acevedo Vilá v. Meléndez, 164 D.P.R. 875 (2005); Noriega v. Hernández Colón, 135 D.P.R. 406 (1994); Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977).